PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

FOLEY & LARDNER LLP
3000 K STREET N.W.
SUITE 600
WASHINGTON, DC 20007-5109

In re Application of: Chun TSAI
Serial No.: 15895701         
Filed: February 13, 2018
Docket: 102351-1142
Title: MEASURING SYSTEM
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO ACCEPT COLOR DRAWINGS



This decision is in response to the petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 10 May 2021.

The petition is DISMISSED. 


Review of Facts
Applicant filed a petition requesting acceptance of color drawings on 10 May 2021. 

Regulation and Practice
According to 37 CFR 1.84(a)(2) in part states:

“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);
(ii) One (1) set of the color drawings if submitted via the Office electronic filing system or three (3) sets of the color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 

‘The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.’”

MPEP 608.02(VIII) in part states:
“It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.”

Analysis and Decision
In accordance with 37 CFR 1.84(a)(2), the petition is deficient for the following reasons: the specification of the brief description of the drawings does not include the exact language as outlined by 1.84(2)(iii), there is no explanation for why the color drawings are the only practical medium by which to disclose the subject matter to be patented. The specification filed on 5/10/2021 in paragraph [0005] includes the phrases “at least one drawings” and  “color drawings(s) will be provide”, which are not the exact language “at least one drawing” and “color drawing(s) will be provided” as required by 1.84(2)(iii). Further, aside from merely stating that “The quality of the figures cannot be reproduced in black and white and adequately portray the invention in a drawing”, the petition lacks a persuasive explanation as to why color drawings are the only practical medium for disclosing the subject matter sought to be patented. Applicant is advised to provide an explanation explaining why color drawings are necessary as the only practical medium for disclosing the invention by discussion of why color is necessary to illustrate the subject matter shown in Figs 7B and 7C.
 
Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Any request not filed within two months of this decision may be dismissed as untimely. See 37 CFR 1.181(f). Extensions of time under 37 CFR 1.136(a) are NOT permitted. This is NOT a final agency action within the meaning of 5 U.S.C. § 704. 

Any inquiry concerning this decision should be directed to Quang Thanh at (571) 272-4982. If attempts to reach the undersigned are unsuccessful, you may contact Andrew Gilbert at (571) 272-7216.    


/ANDREW M GILBERT/Quality Assurance Specialist, TC 3700